                       UNITED STATES DISTRICT COURT^//
                       NORTHERN DISTRICT OF CALIFORNIA                                ^
                                                                                           ^U]y
                             CRIMINAL COVER

Instructions: Effective November 1, 2016, this CriminalCoverSheet must be completeazlmlsunnQt^si-
along with the Defendant Information Form, for each new criminal case.


 Case Name:                                                Case Number:

 uSAv.     DANIEL REYES RUIZ

 Is This Case Under Seal?                       Yes /
                                                      CR  No
                                                                                  0015?
                                                                                     ••       A
                                                                                                      a   c




 Total Number of Defendants:                       I /    2-7            8 or more
                                                                                                     NC
 Does this case involve ONLY charges
                                                Yes       No    /
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crini. L.R. 18-1):                   SF       OAK            SJ   /

 Is this a potential high-cost case?            Yes       No /

 Is any defendant charged with
                                                Yes       No /
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes       No /

 Assigned AUSA           .       t-.
                                                          Date Submitted: April 4, 2019
 (Lead Attorney); Amie D. Rooney
 Comments:




                                                                RESET FORM                SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
